Citation Nr: 1335506	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  07-34 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) for the periods of February 17, 2007 through May 7, 2012; July 1, 2012 through March 3, 2013; and from May 1, 2013 to the present.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 2003 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned at a hearing held at the RO in July 2010; a transcript of those proceedings is associated with the claims file.

In June 2011, the Board issued a decision granting an initial rating of 50 percent for PTSD, but remanding the issue of whether an initial rating in excess of 50 percent was appropriate at any point during the appellate period.  Subsequent to that decision, the RO has granted temporary total (100 percent) ratings for the periods of May 8, 2012 through June 30, 2012, and from March 4, 2013 through April 30, 2013.  The issue on appeal has been altered to reflect the periods during which the Veteran has been provided temporary total ratings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the June 2011 remand, the Board ordered that the Veteran be scheduled for an examination to determine the current severity of his PTSD.  According to VA records, such an examination was scheduled to occur in July 2011, and the Veteran failed to appear for that examination.  In correspondence dated in April 2012, the Veteran informed VA that he was never informed of the examination, and requested that the appointment be rescheduled.  Considering the Veteran's request for rescheduling, in addition to the fact that he has twice been treated on an inpatient basis since the June 2011 remand, the Board finds that obtaining a new examination report documenting the current severity of PTSD symptoms is both warranted and necessary prior to adjudicating the claim on appeal.

The Board further notes that a March 2013 request from the Veteran's representative indicates that ongoing inpatient treatment records for treatment that began in March 2013 and was scheduled to conclude in April 2013needed to be associated with the claims file, and that there were additional records from 2011 and 2012 that also needed to be obtained.  Since the representative's request, these records have been associated with the Veteran's Virtual VA paperless claims file; they were not noted to be reviewed in the supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA psychiatric examination of the Veteran to determine the extent of the Veteran's service-connected PTSD.  Prior to the examination, the examiner must review the claims file, records in Virtual VA, and this remand; the ensuing report should indicate that such a review occurred.  

As part of the examination, all necessary tests and procedures should be performed.  The examiner should indicate with respect to each of the psychiatric symptoms identified under the schedular criteria for rating mental disorders whether such symptom is a symptom of the Veteran's service-connected PTSD.  The examiner should also provide an opinion concerning the degree of social and industrial impairment resulting from the Veteran's service-connected PTSD, and a global assessment of functioning score with an explanation of the significance of the score assigned. 

The examiner must provide and explain his or her rationale for all opinions expressed in the ensuing report.  If any opinion requested cannot be provided without resort to speculation, the examiner must explain why such an opinion would be speculative.  

2.  The RO should then readjudicate the issue of entitlement to an initial rating in excess of 50 percent for PTSD, for the time periods remaining on appeal.  The RO should also consider whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  If the benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the appellant and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

